Possibility of using gas from alternative sources in Europe (debate)
The next item is the Commission statement on the possibility of using gas from alternative sources in Europe.
Madam President, ladies and gentlemen, this agenda item addresses an issue which will certainly be an important concern of ours in the months to come: What will the gas market look like during the next few decades? The question is what role gas will play in the near future in heat generation, conversion to electricity, industry and as a fuel for transport and, therefore, in our energy timetable leading up to 2050, where it will be of huge importance.
We also need to consider how the transport routes should be developed, including pipelines, infrastructure and terminals. Other issues include investment costs and the forecasts concerning the gas price in the energy mix. The European gas market currently has a volume of around 520 billion cubic metres per year. Part of this comes from our own deposits in the United Kingdom and the Netherlands, but more than 60% of our gas supplies are imported from third countries and this figure will soon reach over 80%. For this reason, new deposits, such as gas in rocks, will be a useful supplement to existing deposits and will therefore reduce our dependency on imports.
There is currently a boom in sales of tight gas and shale gas from the USA. Ten years ago, no one would have believed how quickly and how dramatically the production of gas from rocks, which is extracted using water pressure and chemical agents, would transform the market. Until a few years ago, the USA was an importer of gas. Now it is an exporter, even given its own growing demand for gas. Therefore, the gas market, which has always been a continental market, is, for the first time, on the way to becoming a global market, with gas from the USA being supplied to liquid natural gas (LNG) terminals in Europe.
I am not drawing any conclusions from this development at the moment. The issue of avoiding increasing dependency, the open market and world trade all speak out in favour of it. It is also in the interest of some Member States. However, on the other hand, it is important to make it clear that we have environmental regulations governing running water and groundwater and the extraction of raw materials from the earth. We also have legislation concerning hydrocarbon resources which aims to allow non-discriminatory access to the environment and also to protect it. In addition, there are health and safety regulations for EU citizens. All of these things have to be taken into consideration.
There is potential for research and, where appropriate, for extraction, firstly in Poland and then also in the United Kingdom and Germany. In Germany, however, there is also the issue of acceptance. It will not be possible to extract this gas without the acceptance of the people in the regions and the local residents.
The Commission is monitoring the process and is also prepared to issue expert reports. I believe that we will not have a clear idea of the proportion of our own gas from rocks on the European market for three to five years. We must follow up these developments without prejudging them. However, it has to be said that even if we make use of these deposits, they will only ever supplement existing sources of gas. This means that imports of conventional gas from third countries such as Norway, Russia and Algeria, or by sea from Qatar and other states, will definitely continue to play a central role in meeting the needs of the European gas market in the decades to come. Infrastructure such as new, secure pipelines and additional LNG terminals will remain important. I think there is the possibility for us to extract our own gas to supplement imports, but this will definitely not be able to replace imported gas.
Madam President, Commissioner, I am pleased that the European Parliament has managed to initiate a debate on the possibility of exploiting gas from non-conventional energy sources, such as shale gas, tight gas and coalbed methane.
In view of the Energy Council's recent conclusions on energy and the broad public debate, I believe that shale gas may, in the long term, become one of the ways in which energy sources can be diversified. The European Union should not preach to the converted; instead, it should take a closer look at the United States, for example, to see how the extraction of shale gas has already revolutionised the energy market there. Assuming that this will have even greater consequences for the global market in the future, obtaining shale gas should also be a priority for Europe, in particular, because resources of the gas exceed conventional gas reserves in the European Union fourfold, according to the Second Strategic Energy Review.
Commissioner, the European Union should carry out initial analyses of the extraction of shale gas in Europe. The potential for shale gas has already been noted in Germany, France, Romania, Bulgaria, the Netherlands, Sweden, Poland and Great Britain, among others. If possible, financial support should be provided for research programmes, which would allow safe and economically viable technologies for extracting gas from non-conventional energy sources to be developed.
I will permit myself to ask two questions. Firstly, is the Commission taking steps to carry out initial analyses of the possibility of exploiting gas from alternative sources in Europe, and is it preparing technical and economic feasibility studies of such extraction in the context of work on the energy infrastructure priorities between now and 2020? My second question is as follows; has the Commission made any provision in the planned 2014-2020 financial perspective for support for geological research with a view to estimating the potential of existing deposits and the possibility of extracting shale gas in Europe, which will accelerate technological development in the field?
Madam President, as the Member States' economies and industry recover, there will be an ever-increasing demand for gas. Meanwhile, the rapid depletion of our own natural gas resources may make the Union even more dependent on third country suppliers and weaken our industry's competitiveness. Gas from alternative sources may be an effective way out, fundamentally redrawing Europe's gas supply map and redistributing economic levers. However, it is necessary to take action immediately and we could take advantage of the experience already gained by other countries. Recently, there has been much discussion about the potential of shale gas, and today, Commissioner, you also indicated that this was noted in the conclusions of the European Council of 4 February. I believe that the European Union really must establish concrete plans as a matter of urgency and begin to research possible deposits of such gases and their use. Of course, as you mentioned, shale gas must not and cannot be the only way of reducing energy dependence. However, if the predictions of European Union geologists are confirmed, then gas reserves may be found not just in Poland and Germany, but possibly also in other countries. In future, this would help reduce the influence of third countries on the European Union's economy and its competitiveness. Unfortunately, in this area, we lag at least a decade behind the United States, where the ever-increasing quantities of shale gas being obtained have completely transformed the gas market. I believe that efforts in this area need to be intensified and concrete measures need to be adopted to use these sources in the economy.
Madam President, Commissioner, ladies and gentlemen, I fully understand the enthusiasm arising from the presence of shale gas in European subsoils and the desire for energy independence is highly commendable.
That said, I think that this optimism should be considerably tempered, first in the United States, where shale gas is indeed widely used. Several States are moving towards a moratorium and the Independent Panel of Experts (IPE) has been commissioned to carry out an impact assessment, which will take more than two years, to analyse the environmental consequences of this exploitation.
Secondly, at a time when we are trying to substantially reduce our greenhouse gas emissions, it would appear to be totally inconsistent with EU policies for an impact assessment of the purely climatic impact in terms of greenhouse gases of the exploitation of these deposits not to be carried out before any in-depth research were undertaken.
Thirdly, Commissioner, you said that we must comply with environmental standards. We take note of and welcome that. Nevertheless, in countries where exploration licences are granted - and I am thinking in particular of my own country - it is clear today that environmental law has been totally forgotten; it is not applied and we are in breach of the law. The Aarhus Convention is not applied, people have not been warned, there is no public inquiry, there is no impact assessment, and there is concealment of the dangerous chemicals that are used.
Therefore, it is absolutely unacceptable to continue in this way and the real issue, Commissioner, is whether the exploitation of shale gas on such dense terrain as European terrain, which is totally dissimilar to American terrain, is not incompatible with our laws to protect the environment and people's access to information.
I am interested to hear your answers.
Madam President, Commissioner, I fully endorse what Mrs Lepage has said and I would ask the following question: is it an opportunity or a predictable ecological disaster?
We are nonetheless 10 years behind the United States in terms of exploitation. What can we see? We can see that the groundwater has been contaminated by the chemicals that have permeated this hydraulic fracturing. We can also see air pollution. We can now see that there are volatile organic compounds (VOC) and even ozone has appeared because of all the substances released into the air. We can see that the health consequences affect not only people living in the vicinity but also cattle and, of course, the users of the phreatic nappes, because they can no longer drink the water they contain. Last week, the New York Times reported that, as well as polluting the groundwater with hydrocarbons and biocides, the contamination also emits radioactive elements.
In France, as Mrs Lepage pointed out, eight licences were signed without any debate, without any consultation, without any impact assessment. And you talk of social acceptability? There is genuine rebellion. The latest demonstrations in the département of Ardèche were attended by more than 20 thousand people precisely because they care about their land. And you say, 'It is an economic opportunity'. But whom does this gas benefit? Are we talking about cui bono? Is it about choosing gas for the needs of industry to the detriment of the reserves of water in the phreatic nappes? The New York moratorium is a good illustration of the problem.
We are therefore simply requesting that the licences be revoked. For explorations to take place while we have no guarantee of compliance with the Groundwater Framework Directive, the Air Quality Framework Directive or the Aarhus Convention is out of the question. We therefore await your responses and we will refuse, in Europe, in France and in the countries involved, to allow these non-conventional forms of gas to be exploited in the absence of these guarantees.
Madam President, the successful commercialisation of non-conventional gas has turned the United States into an exporter of this fuel, with a potential which exceeds that of Russia. The situation on the markets has also changed. Long-term, fixed contracts and price mechanisms based on oil prices have been replaced by much more flexible agreements, and the spot market is starting to play an increasingly important role. Both individual consumers and industry are benefiting from this, since we are all paying lower bills. Europe cannot afford to waste this potential and an opportunity of this kind, particularly since the EU's emphasis on moving away from coal means that gas is increasing in importance in the European economies. This opportunity to diversify gas sources and increase the share of own resources, and thus reduce our dependency on imports, has now emerged in countries including Poland, France and Germany. Work on obtaining gas from non-conventional deposits is at an advanced stage in all of these countries. Let us remember that this sector does not expect us to provide it with money or special preferential operating conditions. It is a sector which is already investing hundreds of millions of euro in Europe, and it needs only one thing: for barriers not to be put in its way, and for it to be treated equally. The European Conservatives and Reformists in this House also expect this of the European Commission. Let us hope that we - Europe - do not waste this opportunity.
Madam President, compared to traditional gas sources, extraction from non-traditional sources today accounts for only around 5% of total gas production globally.
The non-traditional sources have a lower concentration of the raw material than the traditional deposits. In addition to coal methane or gas trapped in less permeable rocks or gas hydrates, the most promising source appears to be shale gas. The best experience with the extraction of this gas has been in North America, where extraction from non-traditional sources accounted for up to 42% of total production in 2007.
According to the estimate of the International Energy Agency, there may be up to 991 billion cubic metres of non-traditional gas reserves in Europe. They are probably located mainly in Poland, Germany, Hungary, Romania, Sweden and Great Britain. In 2007-2010, Poland issued almost 60 licences for shale gas prospecting and extraction. The holders of these licences include major global energy concerns.
It is therefore clear from what has been said that these new non-traditional gas sources are also becoming an interesting alternative for the exploitation of new horizontal extraction technologies.
(DE) Madam President, Mr Oettinger, when we look at the fluctuations in prices on the energy markets over the last few weeks, we can see that not only the political risks presented by many countries, but also the financial markets and many other influencing factors make it impossible to develop a secure strategy for the future. Therefore, we need to cut the energy cake into as many pieces as possible and it is clear that gas will continue to play a significant role in this respect in future. Of course, we must focus on the efficient use of gas. We need more efficiency not only in our production processes, but also in our consumption. We must ensure that the charges resulting from CO2 emissions are paid by the consumer and not by the producers because otherwise, international competition will be distorted. It should be of no significance to us whether the gas which produces CO2 is used inside or outside Europe. Europe is the region with the greatest buying power. If we import products with a high proportion of CO2 or transport them within Europe, this must not affect our competitiveness.
We also need to consider the importance of pipelines in future. A pipeline is rather like a marriage. Both partners have to be joined together for a long period in order to achieve a win-win situation.
(DE) Madam President, I was pleased to hear, Mr Oettinger, that you did not go along with the growing trend for 'shale gas euphoria', but instead advised taking a more sensible approach. This area is, of course, promising to a certain extent, because it could result in a reduction in our dependency on gas imports. In fact, we are already benefiting from this. You have referred to the fact that prices are falling because of the large supplies of unconventional gas coming from the USA. However, as you have said, we need to create an atmosphere of trust if we want this subject to be investigated in an impartial way.
The Commission is proposing to review the regulatory framework. I was surprised to hear your spokesperson saying recently that there would definitely be loopholes in the regulations. However, in contrast to the USA, the Commission has omitted to do a number of things. The US Environmental Protection Agency (EPA) is undertaking a major study. I would like to know why we are not doing something similar or, at least, waiting to find out the results of the study before we take any further steps. We currently need a political moratorium on shale gas activities until we can answer the questions which many citizens are asking, because they have realised that action has been taken too quickly in the USA. Problems are occurring there which are more significant than people initially wanted to believe and the USA now finds itself in the sort of difficulties that we definitely want to avoid.
Therefore, I am calling on you, as the Member of the Commission responsible for this area, not to persist in doing what you have planned, but to carry out more in-depth investigations, as the Americans are, in order to create an atmosphere of trust.
(PL) Madam President, deposits of alternative gas, in particular, shale gas, have allowed the United States to achieve full gas independence over the past 10 years. Thanks to these deposits, the United States has gone from being a gas importer to a gas exporter, and use of these deposits has also resulted in tangible environmental benefits, for example, by limiting the amount of coal mined and the resulting coal damage.
Scientists are forecasting that a similar scenario could occur in the European Union. Exploitation of non-conventional gas deposits in Europe is the best alternative given Parliament's high expectations with regard to reducing CO2 emissions, and thus reducing coal mining. What is more, we have recently seen a marked rise in the price of gas obtained from conventional sources. The situation in the Middle East is also having a definite impact. The possible exploitation of deposits will therefore enable a real reduction in the costs of generating energy, since it is an alternative to imports which are growing ever more expensive.
The extraction of non-conventional gas also makes it possible to reduce unemployment, as seen in the United States, where experience has shown that such extraction pays off. In the US state of Pennsylvania alone, around 200 000 people have found work extracting and processing non-conventional gas, and the local economy gains over USD 8 billion every year from taxes, orders placed by extraction companies and concession fees. Let us therefore not lag behind, and let us take concrete measures to benefit from this huge opportunity and potential.
(PL) Madam President, it is to be welcomed that we have succeeded in provoking discussion on a subject which has been somewhat neglected in the European Union, namely, obtaining gas from alternative deposits. As the Commissioner has already said, the geological conditions for the existence of such gas potentially exist in many countries. Amounts in Poland are estimated at 1 000-3 000 billion m3, with annual exploitation of around 14 billion m3. Europe cannot afford to neglect this issue, if only in view of what has happened on the American market. After all, gas as a fuel will remain a key source of energy for a long time to come, as emerges from the Second Strategic Energy Review, for example. At the same time, this report reveals that Europe is dependent on supplies from third countries. In view of the current conflicts in North Africa, for example, which are causing repercussions on the fuels market, we should therefore ask questions about whether such alternative sources may be found in Europe itself.
It goes without saying that the question will arise of what environmental impact such undertakings will have. I think that we should earmark a large sum of money for research into environmentally-friendly methods for extracting gas from alternative sources, such as shale beds. It would appear that Europe could be a leader in this field, too. If we wish to meet our environmental goals, we must, on the one hand, acquire new sources of gas and, on the other, specify the technology and method of exploitation in such a way as to prevent far-reaching environmental damage. Thank you very much.
(RO) Madam President, it is already well known that global hydrocarbon reserves are close to running out. This will be reflected in higher extraction costs, which means exorbitant prices.
Gas produced from alternative sources would have an important role to play in the European energy market. Europe could use it to diversify its energy sources, thereby reducing dependency on third countries. One of the options available may be to exploit Europe's gas reserves in an unconventional manner. Three oil companies have already obtained a licence to do this in Romania. Gas hydrates, also known as 'flammable ice', are in great abundance in the Black Sea. If it is exploited locally, this asset will reduce the EU's dependency on Russian pipelines.
The biogas market is also one of best developed in Europe. Countries like Romania have the potential to produce biogas, but investment in technology is still required to exploit it.
(LV) Madam President, just imagine the quantities of money leaving the European Union every day as payment for imported gas. If we could see it, if this money were transported in lorries, there would be queues at the Russian border, towards North Africa, towards Norway. A quiet revolution has taken place in the world, as well as the loud revolution we are seeing in North Africa, one concerning the extraction of shale gas. As many speakers have already said, in the last 10 years, from being a net importer, the United States has become a gas-exporting country as a result of these new technologies, which facilitate access to shale gas.
Ladies and gentlemen, if we have the opportunity in Europe to exploit these new technologies and use the natural gas found in Europe to gain access to this shale gas, we could improve our common economy by reducing our dependence on imports.
Thank you for your attention.
(RO) Madam President, on 4 February, the European Council recommended that Member States explore the resources of shale and oil shale gas in Europe. However, exploiting unconventional gas sources poses significant environmental and social risks. No exploitation of shale gas must be carried out without an impact study which will present the associated risks and the measures required to protect the resident population and owners, in view of the environmental risks.
Commissioner, the European Union's energy security policy is based on the diversification of energy supply sources and routes. Reducing dependency on Russian gas can also be achieved through implementing projects such as the Nabucco pipeline, a key priority for the European Union, along with other smaller projects, such as the Trans-Adriatic Pipeline, the Turkey-Greece-Italy Interconnector or the Azerbaijan-Georgia-Romania Interconnector, which highlight the particular importance of the Black Sea to the Union's energy security.
(PL) Madam President, I would like to thank Commissioner Oettinger for his statement to the Polish press, in which he said that shale gas represents an opportunity for the European Union, and that, since we do not wish to be dependent on imports, the use of shale gas lies in the European Union's interests.
However after listening to the Commissioner today, I would like to encourage him to show greater enthusiasm when talking about shale gas, which could prove to be a hidden treasure. I understand all his misgivings about environmental protection, which are obviously based on past experience. I would, however, encourage the Commission to be more active in supporting this prospecting, and to use the time you mentioned - you said that the first results may be available in five years' time - to help all those searching for shale gas to ensure that the methods used are not detrimental to the natural environment. This should primarily be the task of the Commission. I would like to encourage the Commissioner to try harder, for the sake of the shale gas which is to be found in Europe.
(PT) Madam President, fossil fuels currently provide the vast majority of the world's primary energy needs: more than 80% of the whole, with oil at 34%, coal at 26% and natural gas at 21%. As we know, these resources have been exploited at rates far higher than their natural rates of replacement, meaning that their inexorable exhaustion is looming on the horizon.
The situation of natural gas is comparable to that of oil, except that it is less widely distributed, and it is harder to transport and store. We therefore urgently need to diversify our energy sources. There are no miraculous solutions and it is necessary for the still available reserves of fossil fuels to be managed very carefully, wisely and sparingly. However, whatever alternatives may be found for energy supply, it is almost certain that overall energy consumption will have to decrease in relation to current levels, which is not necessarily a very bad thing. It is for this scenario that we must prepare ourselves, starting now.
Madam President, in the field of energy, where the Union is facing high import dependency, much has been done to reduce the constant risks associated with our vulnerability, the most recent and clear example of which was the approval of the regulation on the security of gas supply.
No option on our agenda should be neglected in order to reduce our energy import dependency. This is why I, together with other colleagues, presented Written Declaration No 67 on the possibility of exploiting alternative sources of gas in the European Union. I would like to share three facts with you on this matter.
First, renewables represent an increasing part of our energy mix which is positioning gas as the major backup fuel. Second, the US has proven the existence of technological know-how and the economic viability of these unconventional sources, and third, the Union has a great potential in unconventional sources of gas. In terms of energy dependency, we are not in the position to miss any opportunity.
Madam President, it was good to see the Commissioner in Ljubljana at the opening of ACER. I think it is good news for our colleagues.
Shale gas is an opportunity to be a part of the solution. Therefore, before we can exploit it, we politicians have to do everything we can in order not to destroy public acceptance, but rather to build it.
One difference certainly exists compared to the United States. Europe's population density is much higher than in the US. Therefore, I think we have to ask the Commission to make an impact assessment. We were thinking of introducing a pilot project and putting aside a bit of money, under the Committee on Industry, Research and Energy, to run this and to finance the impact assessment from EU funds. I think if we want to build on this technology, which could be part of the solution, we need public acceptance.
Madam President, firstly, I must say that I find myself in agreement with the Commissioner and compliment him on his balanced presentation. Security of energy supply has to be the sine qua non of European energy policy as we go forward. Obviously and ideally, we would have this from renewable sources and we have our policies in that regard, but otherwise, we have to look for it from other sources. We cannot continue to be dependent on Russia - you saw what they did in Georgia a few years ago - and on regimes like Gaddafi's at the present time, with the effect this has on prices.
We look to ourselves, and if we have alternatives - which we have here through shale gas - we must exploit those to the full. There are those who are concerned about the environment, but the European Union's record on the environment is second to none. Ask any farmer in Europe and they will tell you how concerned we are about the environment and the measures we take to protect it. The same can apply here, but we have to look at every means of getting gas from alternative suppliers and - if I might say this tongue in cheek - we can have great gas in so doing.
Madam President, let us try to forecast where the gas market is going. Today, we have presented our communication about the Energy Efficiency Plan which involves a focus on saving energy, using it more efficiently and not wasting it, along with the security of the energy supply.
Secondly, we also have a growing requirement for energy within the European Union. Just one example of this is mobility. In Germany, there are 520 diesel-engined vehicles for every 1 000 people. In the new Member States, the figure is below 200. These two figures will converge, but they will move up rather than down towards the level in Poland.
Thirdly, our own deposits of gas are shrinking. The amounts have fallen significantly in the United Kingdom during the last decade and will do the same in the Netherlands over the next decade, which means increasing dependency. In addition, a lot of our hopes are, of course, pinned on gas. Why is this? Although it is a fossil fuel, it is far more environmentally friendly when it comes to CO2 emissions than coal or oil and much more flexible than nuclear power and coal. For this reason, gas is essential in order to ensure that electricity can increasingly be generated from renewable energy sources. If we look at the subject of the base load, it is currently around 8 000 hours per year, while the figure for wind power, depending on the situation, is between 2 000 and 5 000 hours and for solar energy between only 600 and 2 000 hours. This makes it clear that we need gas. If we want renewable energy, then gas is its logical partner, however difficult that may be for many people to accept.
I am therefore working on the basis of an annual requirement of 600 billion cubic metres in Europe, rather than 300 billion. This will result in a dependency level of 80%. For this reason, we must first diversify and modernise our transport routes, so that they meet the latest technical requirements. We must also eliminate islands, develop our storage capacity and diversify our sources. This means that, alongside Russia, Norway, Algeria, Qatar and Libya, we should also obtain gas from the Caspian region. Gas from this area can be brought into the European gas market via the Turkey-Greece-Italy Interconnector (ITGI), the Trans-Adriatic Pipeline (TAP) and Nabucco. In the interests of diversification, I do not exclude the possibility of using gas from rocks in the Member States. This process is only just beginning.
However, there is the question of whether we need regulatory intervention from Europe. Why might this be the case? Let us assume that Poland hands out licences arbitrarily and this puts the groundwater or the soil in Poland at risk. This would be unlikely to have any major impact outside Poland's borders. We need to look at the following question, if we do not want to take ourselves too seriously. Do we not trust the government in Warsaw to ensure that there is clean water and clean soil for the sake of the health of its citizens and to protect ownership rights? I trust every democratically elected government in Europe which is accountable to a parliament and to the public to do this. Therefore, if we are serious about subsidiarity, we need to consider why a borehole in Poland should be controlled, authorised or rejected by Brussels and not by Warsaw. I have fundamental confidence in the national governments. I do not distrust them. Nevertheless, I am happy to discuss the subject of common regulations.
We must investigate whether the European regulatory framework is sufficiently comprehensive and whether environmental law, soil conservation law, groundwater regulations, health and safety at work for the employees involved and people in the area and ownership rights will all be guaranteed. I do not know, but I suspect that what my spokesperson said is right. There is room for improvement in the European regulations. That is true in all areas. It applies to the quotas for women and it also applies here. For this reason, we will investigate the possibilities for improvement. We will also ask the Member States to give us a common, coordinated list of authorisation requirements. All this has been happening without any definite conclusions being drawn. The USA is similar to Europe in some ways, but not in others. It has a quite different population density and, therefore, subjects such as local residents, health and safety and groundwater play a quite different role than in densely populated areas in central Europe, such as Poland, Germany or France.
We will commission an expert report which will involve investigating what the risks are on the basis of typical applications for test boreholes within the EU and whether the legislative framework in the European Union is up to the job, whether the legal regulations in the Member States are adequate, and whether, and if so where, we need to introduce improvements at an EU level. I advise everyone not to bring emotion into this subject. In reply to the French Member of this House who said that their interests were not being protected, I would say that in France, my interest in seeing the highest possible levels of safety for nuclear power plants is much more important than trial boreholes for shale gas, at least at the moment.
I would like to make one last point which is off the record. I am very grateful to you for coming here so late in the day and for staying to take part in the debate. I regret the fact that a whole series of Members, and I was a Member of this House for a long time, which is why I can say this, have taken the floor and then left the Chamber. I do not think that there are any important events going on elsewhere. I believe that it is not fair to me or to you to take the floor and then to leave. This sort of behaviour is not good for Parliament's reputation.
The debate is closed.
Written statements (Rule 149)
Gas extracted using non-traditional technologies may play a special part in the EU's energy market in the future. The reason for this is that the exploitation of alternative gas sources in the EU would significantly mitigate Europe's increasing gas imports and the gas supply exposure of Central and Eastern European countries. Additionally, a consideration we must not ignore is the fact that the spreading of new gas sources within the EU could contribute to the reduction of greenhouse gas emissions in a cost-effective manner. In the United States, the new technology has already revolutionised the gas market over the past few years. As a result of the use of alternative gas sources, which currently constitute more than half of the US production, gas prices have dropped significantly and the country no longer has to rely on import sources. In Europe, the world's largest gas market, the exploitation of alternative gas sources is still in its infancy. Despite the success in the US, the results of the European pilot investments launched so far fell short of expectations. In addition to different geological conditions, investors are also faced with higher regulatory and environmental risks in Europe. In order to translate the American success to the EU, it would be important for Europe to have an appropriate strategy for alternative gas sources. A comprehensive assessment at European level would be required in order to clearly identify the opportunities lying in alternative gas sources, as well as the related risks. This, because Europe cannot afford the luxury of renouncing the option of alternative gas production that could be exploited within the EU in an age where the traditional gas sources of the North Sea are being depleted.
Gas supply security will depend, in future, not only on the EU's relations with third-country gas producers, but also on the development of gas production in the EU. Investing in technological development in the area of extracting natural gas from alternative sources could make a vital contribution in the future to reducing dependency on gas imports.
I think that the potential existence and extraction of shale gas in Europe must not be ignored and I expect the Commission to prepare a technical and economic study on the feasibility of extraction. There are various sources of funding available in Europe which can support Member States in making the necessary investment in infrastructure, production and in measures aimed at achieving energy efficiency at regional and local level. These include, in particular, loans and guarantees from the European Investment Bank, or finances available via regional, structural or cohesion funds. Based on these financing instruments and within the budget outlook for 2014-2020, the Commission must also identify a financing solution for exploiting gas from alternative sources, which could have a far-reaching impact on the European gas and energy market.